Case 2:17-cv-00503-HCM-LRL Document 852 Filed 01/21/20 Page 1 of 5 PageID# 38973




                     UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA

                                     Norfolk Division

  BASF PLANT SCIENCE, LP,                   )
                                            )
              Plaintiff,                    )
                                            )
        v.                                  )
                                            )
  COMMONWEALTH SCIENTIFIC AND               )
  INDUSTRIAL RESEARCH                       )
  ORGANISATION,                             )
                                            )
              Defendant.                    )           C.A. No. 2:17-CV-503-HCM
  ____________________________________ )
  COMMONWEALTH SCIENTIFIC AND               )           JURY TRIAL DEMANDED
  INDUSTRIAL RESEARCH                       )
  ORGANISATION, GRAINS RESEARCH             )
  AND DEVELOPMENT CORP., AND                )
  NUSEED PTY LTD.,                          )
                                            )
               Plaintiffs-Counterclaimants, )
                                            )
        v.                                  )
                                            )
  BASF PLANT SCIENCE, LP, AND               )
  CARGILL, INCORPORATED,                    )
                                            )
              Defendants-                   )
              Counterdefendants,            )
                                            )
  BASF PLANT SCIENCE GMBH,                  )
                                            )
              Counter-Counterclaimant.      )
                                            )


   PROPONENTS’ MOTIONS FOR JUDGMENT AS A MATTER OF LAW AND A NEW
                 TRIAL UNDER FED. R. CIV. P. 50(B) AND 59
Case 2:17-cv-00503-HCM-LRL Document 852 Filed 01/21/20 Page 2 of 5 PageID# 38974




          Commonwealth Scientific and Industrial Research Organisation (“CSIRO”), Grains

  Research and Development Corporation (“GRDC”), and Nuseed Pty. Ltd. (“Nuseed”)

  (collectively, “Proponents”), by their undersigned counsel, move the Court to enter a new

  judgment as a matter of law or grant a new trial in favor of Proponents on the following two issues:

      •   BASF Plant Science LP’s (“BASF”) claim of ownership of U.S. Patent No. 9,994,792

          (“’792 Patent” or “Group B patent”) under the Materials Transfer and Evaluation

          Agreement; and

      •   The invalidity of claim 1 of U.S. Patent No. 10,125,084 (“’084 Patent” or “Group E

          patent”) for lack of written description.

          In support of these motions, Proponents incorporate by reference the supporting

  memorandum filed contemporaneously herewith.



  DATED: January 21, 2020                       Respectfully submitted,

                                                /s/ Richard Ottinger
                                                Richard Ottinger (Virginia Bar #38842)
                                                rottinger@vanblacklaw.com
                                                Vandeventer Black LLP
                                                101 West Main Street
                                                500 World Trade Center
                                                Norfolk, VA 23510
                                                Telephone: (757) 446-8600
                                                Facsimile: (757) 446-8670

                                                Michael Ng (Admitted Pro Hac Vice)
                                                michael.ng@kobrekim.com
                                                Daniel Zaheer (Admitted Pro Hac Vice)
                                                daniel.zaheer@kobrekim.com
                                                Michael M. Rosen (Admitted Pro Hac Vice)
                                                michael.rosen@kobrekim.com
                                                Hartley M.K. West (Admitted Pro Hac Vice)
                                                hartley.west@kobrekim.com
                                                Kobre & Kim LLP
                                                150 California Street, 19th Floor
                                                San Francisco, California 94111
                                                Telephone: (415) 582-4800
                                                Facsimile: (415) 582-4811

                                                      1
Case 2:17-cv-00503-HCM-LRL Document 852 Filed 01/21/20 Page 3 of 5 PageID# 38975




                                    Rebecca G. Mangold (Admitted Pro Hac Vice)
                                    rebecca.mangold@kobrekim.com
                                    Jonathan E. Barbee (Admitted Pro Hac Vice)
                                    jonathan.barbee@kobrekim.com
                                    Alexa Pearlman (Admitted Pro Hac Vice)
                                    alexa.pearlman@kobrekim.com
                                    George Stamatopolous (Admitted Pro Hac Vice)
                                    george.stamatopolous@kobrekim.com
                                    Kobre & Kim LLP
                                    800 3rd Ave
                                    New York, NY 10022
                                    Telephone: (212) 488-1200
                                    Facsimile: (212) 488-1220

                                     Kimberly P. Cole (Admitted Pro Hac Vice)
                                     kimberly.cole@kobrekim.com
                                     Hugham Chan (Admitted Pro Hac Vice)
                                     hugham.chan@kobrekim.com
                                     Kobre & Kim LLP
                                     1919 M Street, NW
                                     Washington, DC 20036
                                     Telephone: (202) 664-1900
                                     Facsimile: (202) 664-1920

                                     Matthew I. Menchel (Admitted Pro Hac Vice)
                                     matthew.menchel@kobrekim.com
                                     Laura M. Gonzalez (Admitted Pro Hac Vice)
                                     laura.gonzalez@kobrekim.com
                                     Kobre & Kim LLP
                                     201 South Biscayne Boulevard
                                     Suite 1900
                                     Miami, FL 33131
                                     Telephone: (305) 967-6100
                                     Facsimile: (305) 967-6120

                                     Attorneys for Counterclaimant Commonwealth
                                     Scientific and Industrial Research Organisation

                                     Miranda Jones (Admitted Pro Hac Vice)
                                     mirandajones@porterhedges.com
                                     Andrew B. Raber (Admitted Pro Hac Vice)
                                     araber@porterhedges.com
                                     Megan Mon-Ting Luh (Admitted Pro Hac Vice)
                                     mluh@porterhedges.com
                                     Jonna N. Summers (Admitted Pro Hac Vice)


                                        2
Case 2:17-cv-00503-HCM-LRL Document 852 Filed 01/21/20 Page 4 of 5 PageID# 38976




                                     jsummers@porterhedges.com
                                     Porter Hedges LLP
                                     1000 Main Street, 36th Floor
                                     Houston, TX 77002
                                     Telephone: (713) 226-6000
                                     Facsimile: (713) 226-1331

                                     Attorneys for Counterclaimant Grains Research
                                     and Development Corporation

                                     Lawrence M. Sung (Admitted Pro Hac Vice)
                                     lsung@wileyrein.com
                                     Teresa Summers (Admitted Pro Hac Vice)
                                     tsummers@wileyrein.com
                                     Wiley Rein LLP
                                     1776 K Street, NW
                                     Washington, DC 20006
                                     Telephone: (202) 719-7000
                                     Facsimile: (202) 719-7049

                                     Attorney for Counterclaimant Nuseed Pty. Ltd.




                                        3
Case 2:17-cv-00503-HCM-LRL Document 852 Filed 01/21/20 Page 5 of 5 PageID# 38977




                                          Certificate of Service

            I hereby certify that on January 21, 2020 I electronically filed the foregoing with the Clerk

  of Court using the CM/ECF system, which will send notification of such filing to all counsel of

  record.




                                                          /s/ Richard Ottinger
                                                          Richard Ottinger
                                                          Virginia Bar Number: 38842
                                                          rottinger@vanblacklaw.com
                                                          Vandeventer Black LLP
                                                          101 West Main Street
                                                          500 World Trade Center
                                                          Norfolk, VA 23510
                                                          Telephone: (757) 446-8600
                                                          Facsimile: (757) 446-8670

                                                          Counsel for Counterclaimants




                                                     4
